Citation Nr: 1029836	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  09-19 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a chronic 
respiratory disorder, to include bronchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel





INTRODUCTION

The Veteran served on active duty from September 1956 to June 
1958, and from October 1961 to June 1962.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied service connection for bronchitis.  

In a prior final decision in March 1973, the RO had previously 
denied service connection for bronchitis.  Thus, although the 
RO's August 2008 rating decision denied service connection for 
bronchitis on the merits, before reaching the underlying claim of 
entitlement to service connection, the Board must first determine 
that new and material evidence has been received in order to 
establish its jurisdiction to review the merits of the previously 
denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996).  

Notably, a May 2008 rating decision declined to reopen the claim 
for service connection for bronchitis on these grounds; however, 
the Veteran initiated his appeal as to the August 2008 rating 
decision before the May 2008 rating decision became final.

The Veteran claimed service connection for a specified 
respiratory disorder of bronchitis, which has consistently been 
the specified respiratory disorder adjudicated in the decisions 
discussed above.  However, although the Veteran is competent to 
describe associated respiratory system symptoms capable of lay 
observation, he is not competent to give a medical opinion on 
diagnosis of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

While the Veteran makes a claim for a specific respiratory 
disorder of bronchitis,  he is seeking service connection for a 
respiratory disorder manifested by respiratory symptoms, 
regardless of how those symptoms are diagnosed or labeled.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (which in a different 
context held that claims for service connection specifically for 
a psychiatric disability of PTSD encompass claims for service 
connection for all psychiatric disabilities; an appellant 
generally is not competent to diagnose his mental condition, he 
is only competent to identify and explain the symptoms that he 
observes and experiences).  

As support for his claim, the Veteran requested a hearing at the 
RO (Travel Board hearing) before a Veterans Law Judge in his May 
2009 VA Form 9.  However, he subsequently withdrew his hearing 
request in written correspondence dated in June 2009.  The 
request for a Travel Board hearing is deemed withdrawn.  38 
C.F.R. § 20.704(c),(e) (2009).

In a statement received in March 2010, but apparently meant to be 
a notice of disagreement to the May 2008 rating decision in which 
the RO denied service connection for diabetes, the Veteran 
discussed his claim for service connection for that disorder.  
Though untimely as a notice of disagreement from the May 2008 
rating decision, the Board finds that the statement has raised a 
new claim for service connection for diabetes.  The issue of 
entitlement to service connection for diabetes being 
referred has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a March 1973 rating decision, the RO denied a claim for 
service connection for a chronic respiratory disorder identified 
as bronchitis, on the basis that there was no pertinent diagnosis 
of bronchitis.  The Veteran was notified of the decision and of 
his appellate rights.  However, he did not initiate an appeal.

2.  The evidence received since the March 1973 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for a chronic respiratory disorder 
to include bronchitis.

3.  There is no competent evidence that a chronic respiratory 
disorder to include bronchitis is related to service any incident 
therein.


CONCLUSIONS OF LAW

1.  The RO's March 1973 rating decision that denied service 
connection for a chronic respiratory disorder identified as 
bronchitis, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009). 
 
2.  The evidence received since the March 1973 rating decision is 
new and material; and the requirements to reopen the Veteran's 
claim for service connection for a chronic respiratory disorder 
to include bronchitis, have been met.  38
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).
 
3.  A chronic respiratory disorder to include bronchitis, was not 
incurred in or aggravated during military service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of any information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  
 
In the context of a claim to reopen, the VCAA requires that the 
Secretary of VA look at the bases for the denial in the prior 
decision and to provide the appellant with a notice letter that 
describes what evidence would be necessary to substantiate the 
unestablished element(s) required to award service connection.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  The claimant must 
also be notified of what constitutes both "new" and "material" 
evidence pertaining to the unestablished elements in order to 
reopen the previously denied claim.  Id.

The VCAA is not applicable if further assistance would not aid 
the appellant in substantiating the claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (VA 
Secretary not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").  In view of the Board's favorable 
decision to the extent of reopening the claims for service 
connection, further assistance is unnecessary to aid the 
appellant in substantiating the reopening of his claim on appeal.

Regarding the claim for service connection addressed below, 
though notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law, the matter decided 
below may be addressed at this time, without further remand, 
because no errors in notice are prejudicial, and the Veteran has 
been provided all information needed for a reasonable person to 
prove the claim.  In any event, the Federal Circuit recently 
vacated the Court's previous decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009). 

VA notified the Veteran of the information and evidence needed to 
substantiate and complete a claim by way of a letter provided in 
May 2008.  This document provided notice of what part of that 
evidence is to be provided by the claimant, and notice of what 
part VA will attempt to obtain.  

The RO informed the Veteran of the specific criteria which would 
provide a basis for the claim for service connection on appeal.  
The RO has provided adequate notice of how effective dates are 
assigned.  The claim was subsequently readjudicated most recently 
in a May 2010 supplemental statement of the case.  To the extent 
the appellant did not receive full notice prior to the initial 
decision, after pertinent notice was provided, the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim on appeal.  
 
The claimant was provided the opportunity to present pertinent 
evidence.  The record contains service treatment and personnel 
records, and records of medical treatment received privately and 
from VA, and a VA examination report.  VA appropriately examined 
the medical history of the Veteran's claimed disability for 
compensation purposes addressing the claimed disorder.  Findings 
from the report of examination are adequate for the purposes of 
deciding the claim on appeal decided below.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  
 
The Veteran was also notified of the opportunity to present 
testimony before the Board, and in his VA Form 9 received in June 
2009, he requested a Board hearing.  However, later that month in 
a form provided by VA he indicated he wanted to withdraw that 
hearing request.    

There is no evidence of any VA error in notifying or assisting 
the appellant that reasonably affects the fairness of this 
adjudication.  VA has fulfilled its duty to assist the claimant 
by obtaining identified and available evidence needed to 
substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence exists 
that has not been obtained and would be necessary for a fair 
adjudication of the claim.  Notably, attached to a May 2008 
letter to the Veteran, was a VA Form 21-4142, Authorization and 
Consent to Release Information to VA.  In that form and letter 
the Veteran was requested to provide names and contact 
information of any treatment providers, in order for VA to obtain 
any extant records of treatment for the claimed respiratory 
disorder.  The record reflects that the Veteran did not reply 
with the requested information and consent.  Hence, no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist the Veteran in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Application to Reopen Claim for Service Connection

Underlying the claim to reopen on appeal, the Veteran claims 
entitlement to service connection for a chronic respiratory 
disorder to include bronchitis.

Prior to the current appeal, the RO previously denied service 
connection for that disorder in a rating decision dated in March 
1973.  A claimant has one year from notification of a RO decision 
to initiate an appeal by filing a notice of disagreement with the 
decision; and the decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. § 7105(b) 
and (c).

If not perfected within the allowed time period, rating actions 
are final and binding based on evidence on file at the time the 
claimant is notified of the decision and may not be revised on 
the same factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a) (2009).

The prior rating decision in March 1973 therefore became final 
because the appellant failed to perfect a timely appeal from that 
rating decision.  38 U.S.C.A. 
§ 7105(b) and (c).  Thus, there is a prior final decision on this 
matter.  Therefore, before reaching the underlying claim of 
entitlement to service connection, the Board must first determine 
that new and material evidence has been presented in order to 
establish its jurisdiction to review the merits of the previously 
denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
preliminary question of whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its merits. 
Id.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."  See 38 U.S.C.A. § 7105(c) and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to 
reopen, "new" evidence is defined as evidence not previously 
submitted to agency decision makers; and "material" evidence is 
defined as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. 38 C.F.R. § 3.156.

New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final denial of 
the claims sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  Here as discussed 
above, the last final decision is the March 1973 rating decision.  
To address the question of whether such new and material evidence 
has been received, it is important to be aware of what evidence 
would be material in this case in which the underlying claim is 
to establish entitlement to service connection for a chronic 
respiratory disorder to include bronchitis.

VA is required to first review for its newness and materiality 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  

Evidence received after the March 1973 rating decision is 
presumed credible for the purposes of reopening a claim unless it 
is inherently false or untrue, or it is beyond the competence of 
the person making the assertion. Duran v. Brown, 7 Vet. App. 216, 
220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992). See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

In the March 1973 rating decision the RO denied service 
connection for bronchitis on the basis that the evidence did not 
show any complaint or treatment for bronchitis in service, and 
that the evidence did not show that he had had a bronchitis 
disorder.  

As reflected in a February 1973 statement from Dennis Davidson, 
M.D., reviewing the evidence available at the time of the March 
1973 rating decision shows that there were no respiratory 
symptoms but there were wheezes and rhonchi found in all 
peripheral lung fields, which Dr. Davidson found to be abnormal.  
These symptoms, however, do not constitute a diagnosis of a 
chronic respiratory disorder.  

Since the March 1973 rating decision, medical evidence has been 
received showing that there is an impression of a chronic 
respiratory condition.  In a February 2008 private treatment 
record, the treatment provider noted that the Veteran had a 
history of chronic bronchitis off and on ever since the Veteran 
was in service.  That report shows that on examination, the 
Veteran had occasional rhonchi, "no clinical consolidation."  
After examination, the report contains an impression of acute 
bronchitis superimposed on some sort of chronic bronchitic 
process.

Thus, there is now medical evidence of a chronic respiratory 
disorder diagnosed as some sort of "chronic bronchitic 
process."  The description of "some sort" reflects that while 
identified as a chronic bronchitic process, the exact nature was 
yet unresolved by the treatment provider.  Nevertheless, 
bronchitic is defined as pertains to, affected with, or of the 
nature of bronchitis; and thus the February 2008 private 
treatment record containing an impression of a chronic bronchitic 
process is a diagnosis of a chronic respiratory disorder of the 
nature of bronchitis.  See Dorland's Illustrated Medical 
Dictionary 256 (31st ed. 2007). 

Such medical evidence was not previously submitted to agency 
decision makers at the time of the March 1973 rating decision, 
and is thus new evidence.  Further, such evidence, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim-a 
diagnosis of a present respiratory disability, and is thus 
material evidence.  

In sum the above discussed February 2008 private treatment record 
contains evidence, which was not previously submitted to agency 
decision makers at the time of the last final decision in March 
1973, and which relates to an unestablished fact necessary to 
substantiate the claim. 38 C.F.R. § 3.156.  That new evidence is 
also neither cumulative nor redundant of the evidence of record 
at the time of the last final denial of the claim sought to be 
reopened, and raises a reasonable possibility of substantiating 
the claim.  Id.  

Accordingly, the Board finds that the evidence received after the 
March 1973 rating decision is new and material and serves to 
reopen the claim for service connection for a chronic respiratory 
disorder to include bronchitis.  Therefore, the Veteran's 
previously denied claim for service connection for a chronic 
respiratory disorder to include bronchitis is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  

III.  Service Connection

When determining service connection, all theories of entitlement, 
direct and secondary, must be considered by the Board if raised 
by the evidence of record, applying all relevant laws and 
regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  However, claims which have no support in the record need 
not be considered by the Board, as the Board is not obligated to 
consider "all possible" substantive theories of recovery.  That 
is, where a fully developed record is presented to the Board with 
no evidentiary support for a particular theory of recovery, there 
is no reason for the Board to address or consider such a theory. 
Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Additionally, certain chronic diseases, including bronchiectasis, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In the absence of proof of a present disability, there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a 
condition noted during service is not shown to be chronic, or the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim. Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a 
disability, shown to be proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
Currently, there is no service-connected disability on which to 
premise a claim for service connection for a respiratory disorder 
on this secondary basis.

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an injury 
that the Veteran is capable of perceiving.  However, if the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and knowledge 
are competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
Veteran possesses medical expertise and he does not argue 
otherwise.

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competent lay evidence is defined as any evidence not requiring 
that the proponent have specialized education, training or 
experience; rather, lay evidence is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the claimant 
shall be given the benefit of the doubt in resolving each such 
issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2009).  On the other 
hand, if the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of the 
doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Service treatment records show that the Veteran was seen in July 
1960 for what was described as a cold, with symptoms of coughing 
and spitting up some.  The Veteran was seen in March 1962 for 
symptoms of a sore throat and sputum.  Examination of the throat 
was negative.

In May 1962 the Veteran was seen for a chest cold.  When seen 
eight days later in the middle of May 1962 he had developed 
productive cough, with no pain or fever.  He had coarse rhonchi, 
and no rales.  Subsequent service treatment records do not show 
any complaints or findings referable to a respiratory condition.  

The report of medical history, associated with a separation 
examination near the end of May 1962, shows that the Veteran 
reported he had had mumps and whooping cough.  He reported that 
he had not had any chronic or frequent colds, hay fever, 
sinusitis, asthma, shortness of breath, pain or pressure in the 
chest, or chronic cough.  The report of examination shows that 
the evaluation of the lungs and chest was normal.

After service, in a February 1973 statement from Dennis Davidson, 
M.D., he noted that the Veteran had told him that he had a lung 
problem in service.  Dr. Davidson noted that during 
hospitalization for another condition, though the Veteran had no 
respiratory symptoms, a cursory examination revealed wheezes and 
rhonchi in all peripheral lung fields, which was abnormal for the 
Veteran.  Chest X-ray examination revealed negative findings. 

An April 2002 private treatment record regarding another 
condition contains a finding that the chest was clear to 
auscultation and percussion.

In a February 2008 private treatment record, the treatment 
provider noted that the Veteran had a history of chronic 
bronchitis off and on ever since the Veteran was in service.  
That report shows that on examination, the Veteran had occasional 
rhonchi, "no clinical consolidation."  After examination, the 
report contains an impression of acute bronchitis superimposed on 
some sort of chronic bronchitic process.

VA treatment records dated from December 2001 to June 2009 show 
treatment for various complaints and conditions.  Cough symptoms 
are noted in June and December 2007.

The report of an August 2009 VA examination for respiratory 
conditions shows that the examiner noted a history in service of 
three to four episodes of sore throat and upper respiratory 
infections that were treated.  The Veteran reported that he had a 
chronic cough throughout this time.  

The Veteran reported complaints of having a daily cough with 
white sputum that would clear with hydration.  He denied any 
complaints of hemoptysis or anorexia or weight loss.  He denied 
having asthma or being totally incapacitated due to cough.  He 
can walk about a quarter of a mile without getting short of 
breath.  He had not been hospitalized or used oxygen. 

An associated spirometry report contains notation that the 
Veteran had been a smoker for eight years and quit in 1959.  
After testing, the report contains a summary interpretation of: 
pre medication: mild restriction; post medication: no significant 
improvement in FVC, FEV1.

After examination, the August 2009 VA examination report contains 
an impression of chronic cough.  The examiner opined that after 
review of the medical record history and physical examination, 
the examiner's opinion was that the present symptoms of cough had 
no relation to the three to four episodes of an upper respiratory 
infection the Veteran had in service, or to any hardships 
incurred in service.  In this regard the examiner reasoned that 
these inservice episodes of upper respiratory infections were 
always self limited; and there was a lack of documentation of 
continued medical treatment after discharge.

In sum, service treatment records show that although the Veteran 
was treated in service for symptoms of upper respiratory 
infection on a few occasions, these were shown to be self-
limiting and not shown to be chronic.  Following service, the 
first medical evidence of any abnormal respiratory symptoms are 
shown in the February 1973 statement noting abnormal findings of 
wheezes and rhonchi; however, the Veteran was having no 
respiratory symptoms or positive diagnostic findings at that 
time.  

Even considering the abnormal findings at that time, the lengthy 
period of over 10 years after service without treatment is 
evidence against a finding of continuity of respiratory 
symptomatology following service, and it weighs heavily against 
the claim with respect to the question of whether there is a 
medical nexus between any currently diagnosed respiratory 
symptomatology, and service.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).   
 
Moreover, following that February 1973 statement, there are no 
subsequent treatment records showing complaints or relevant 
treatment until about three decades later.  VA treatment records 
beginning in 2001 show that cough symptoms are noted in June and 
December 2007.  The first clinical definitive evidence of any 
chronic condition was recorded in the February 2008 private 
treatment record, in which the treating physician noted only that 
the Veteran had an acute bronchitis, superimposed on some sort of 
chronic bronchitic process.  Again, the lengthy period after 
service, and after February 1973, before treatment culminating in 
the February 2008 finding, weighs heavily against the claim with 
respect to the question of whether there is a medical nexus 
between any currently diagnosed respiratory symptomatology, and 
service.  Id.  
 
In the February 2008 private treatment record, the private 
treatment provider has reflected the Veteran's report of relevant 
symptoms since service.  To the extent the statement provides 
evidence of a nexus between the claimed disorder and service, the 
record does not show that that the  private treatment provider 
began treating the Veteran before the 2000s.  He apparently made 
the statement regarding symptoms since service based on a history 
provided by the Veteran.  As such, the statement does not provide 
evidence that is probative in linking any then present 
respiratory condition with service which ended in 1962; the 
statement does not constitute competent medical evidence of 
causality.   See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a 
bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber is a 
medical professional).  

Moreover, there is no medical evidence of respiratory symptoms 
between the time of the February 1973 statement and VA treatment 
records in 2007, over 34 years without evidence of complaints or 
treatment.

More probative on the question of etiology, is the opinion 
contained in the August 2009 VA examination report.  In that 
report the examiner opined that the diagnosed chronic cough had 
no relation to the three to four episodes of an upper respiratory 
infection the Veteran had in service, or to any hardships 
incurred in service.  That opinion was based on review of the 
medical record history and physical examination.  

That opinion was consistent with the medical evidence of record-
on which the examiner based his opinion-showing that the 
inservice episodes were always self limited, and that there was a 
lack of documentation of continued medical treatment after 
discharge from service.  Thus the Board finds that opinion given 
by the examiner at the August 2009 VA examination to be the most 
probative evidence regarding the issue of nexus.  

The Veteran has stated his belief that his claimed respiratory 
disorder, claimed as bronchitis, was related to service.  While 
the Veteran is competent to report symptoms of his claimed 
disability, he is not competent to render an opinion as to the 
medical etiology of any respiratory symptoms he experiences, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 
1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Although the Veteran is entitled to the benefit of the doubt if 
the evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Based on the foregoing, the Board concludes that the claim for 
service connection for chronic respiratory disorder to include 
bronchitis must be denied.  After considering all the evidence, 
the Board finds that the preponderance of the evidence is against 
this claim.  In reaching this decision, the Board considered the 
"benefit of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102 (2007); 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received to reopen the 
previously denied claim for service connection for a chronic 
respiratory disorder, to include bronchitis.  To this extent, the 
appeal is granted.  

Service connection for a chronic respiratory disorder, to include 
bronchitis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


